In re Grimmett, Willie T. Jr.; —Plaintiff(s); applying for writ of mandamus, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 262-832.
This application is consolidated with relator’s application docketed as No. 88-KH-1396. Both applications are granted. The district court is ordered to comply with this Court’s order of April 4, 1988, 521 So.2d 1178, to furnish relator with the Boykin transcript in case No. 262-832-D within thirty days. In addition, the district court is ordered to provide this Court with a copy of the letter of transmittal.